Citation Nr: 9923696	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  95-37 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to restoration of a 60 percent evaluation for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 60 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1986.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO), for additional development.  Following the 
completion of that development, the case was returned to the 
Board in March 1999, and is now ready for further appellate 
review.  


REMAND

In November 1998, the RO issued a supplemental statement of 
the case in the present appeal.  Following that decision, in 
January 1999, the veteran submitted a copy of a letter, dated 
in May 1998, that she had received from a Manager of Human 
Resources of the United States Postal Service (USPS).  In the 
USPS letter, the veteran was informed that she had been 
"tentatively found to be medically unable to perform the 
duties" of a position at the Postal Service for which she had 
apparently applied.  It was noted that the decision was based 
upon a review of the veteran's medical records, including an 
evaluation by a Postal Service Medical Officer.  The letter 
paraphrased the recommendations of the veteran's VA internist 
that had been contained in a February 1998 VA outpatient 
treatment record, and went on to express the conclusion that 
the veteran's "conditions are not compatible with the 
strenuous activities required for the position, which include 
heavy lifting, pushing, pulling, prolonged standing, 
repetitive stretching and reaching."  

Obviously, the receipt of the above described evidence was 
subsequent to the November 1998 supplemental statement of the 
case.  According to pertinent regulatory criteria, evidence 
received by the agency of original jurisdiction prior to the 
transfer of the record to the Board after an appeal has been 
initiated will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
statement of the case and any prior supplemental statement of 
the case were prepared before the receipt of the additional 
evidence, a supplemental statement of the case will be 
furnished to the veteran and his or her representative, unless 
the additional evidence duplicates evidence previously of 
record, or unless the evidence is irrelevant.  38 C.F.R. 
§ 19.37 (1998).  

Although the February 1998 VA outpatient treatment notations 
paraphrased in the USPS letter is duplicate of evidence that 
was of record of record, and had presumably been reviewed by 
the RO prior to the issuance of the November supplemental 
statement of the case, the May 1998 USPS letter was not of 
record at the time of the issuance of the supplemental 
statement of the case.  This letter implies that there is an 
evaluation by a USPS Medical Officer in existence that 
supports the conclusion reached by the USPS Human Resources 
Manager that the veteran's service-connected diabetes mellitus 
is not compatible with strenous activities required for the 
job to which the veteran had applied.  Given that the 
"avoidance of strenuous occupational or recreational 
activities" is one of the factors for consideration under the 
applicable diagnostic codes for the evaluation of diabetes 
mellitus (38 C.F.R. § 4.119, Diagnostic Code 7913 (1996) and 
(1998)), the Board must conclude that the additional evidence 
in question is neither duplicative of other evidence nor 
irrelevant, and since a supplemental statement of the case 
pertaining to that evidence was not issued, this evidence must 
be referred back to the RO.  

The Board notes further that the USPS Medical Officer 
evaluation mentioned in the letter has not been sought nor 
otherwise associated with the claims folder.  The VA has the 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The United 
States Court of Veterans Appeals has held that the duty to 
assist the veteran includes obtaining medical records where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  As noted 
above, it appears that there are potentially pertinent medical 
records or opinions that have not been obtained.

Under the circumstances, the Board is compelled to remand this 
case to the RO for the following actions:  

1.  After securing any necessary 
authorizations, the RO should request from the 
United States Parcel Service copies of the 
medical evaluation of the USPS Medical Officer 
that was used in conjunction with the 
consideration of the veteran's application for 
employment by the San Antonio, Texas, USPS 
Human Resources Department in 1998.  Any 
records obtained should be associated with the 
veteran's claims file. 

2.  The veteran's claim should be reviewed by 
the RO.  If additional development is deemed 
necessary in light of any evidence obtained, 
the RO should undertake such development.  If 
the veteran's claim continues to be denied, 
then she and her representative should be 
provided with a supplemental statement of the 
case.  That supplemental statement of the case 
should specifically address the new relevant 
evidence noted above, and any other evidence 
accumulated or submitted by the veteran in the 
pursuit of her claim.  

The veteran should then be given the opportunity to respond, 
and the case should be returned to the Board for further 
review.  The purpose of this remand is to ensure due process 
of law.  The Board intimates no opinion, legal or factual, as 
to the determination warranted in this case by reason of this 
remand.  No action by the veteran is required, until she is so 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



